DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on May 31st, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 2nd, 2022 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 7-12, with respect to the rejection of the claims 1, 2, 4-6, 8, 10-13, 21, 22, 24 and 25 under 35 U.S.C. § 103(a) have been fully considered but they are not persuasive in view of the following reasons. 
Applicant argues that a person of ordinary skill in the art would not consider amorphous silicon a “two-dimensional semiconductor material” because the amorphous silicon lacks a crystalline structure including atomic level layers (see Applicant’s argument and pgs. 8-9). The Examiner respectfully disagrees because the features upon which applicant relies (i.e., two-dimensional semiconductor material being referred as a semiconductor material having a two-dimensional crystal structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant further argues that a person of ordinary skill in the art would not have a reason to modify Hong in view of Chae as proposed in the Office action (see Applicant’s argument and pgs. 9-10). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation of combining Hong in view of Chae would not require the teaching of Hong disclosing the similar issue of parasitic-capacitance as Chae’s device for one of ordinary skill in the art to make the combination. In Fact, the motivation of combining Hoang in view of Chae is having additional ferroelectric material to the gate structure would increase flattening degree of TFT array substrate and increase the capacitance between the gate and the drain for preventing deterioration of picture quality (see Chae and paragraph [0040-0041]).  At last, Hong in view of Chae and further in view of case law (in re Aller, 105 USPQ 233) discloses wherein the channel layer has a thickness of greater than 0 nm and about 10nm or less as recited in claim 1 and 21 (see the rejection of claim 10 and pgs. 6 of the final rejection dated 02/25/2022). 
In view of the foregoing reasons, the examiner believes that all Applicant's arguments and remarks are addressed. The examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818